Appeal from an order of Special Term, Supreme Court, Albany County. Plaintiff Jeanne G. Pistana sues defendant for personal injuries alleged to have been sustained when using a lakeside beach to which the public is invited by defendant in connection with his business. In the course of examination before trial it was developed by defendant’s testimony that “a gentleman * * * dressed in street clothes” was present at the time plaintiff claims to have been injured and that this man had gone into the water to bring out plaintiff’s child. Defendant refused to answer a question directed toward the identity of this man. The identity of the person thus present and an active participant in the events upon which plaintiff relies, if it is known to the defendant, is in the circumstances of this ease a proper subject of inquiry. We think it fits within the area of examination before trial of the event itself and it is unnecessary to consider for the purposes of this case the extent which it may be proper to inquire into the knowledge of an adverse party of the *644presence and identity of witnesses to an event in controversy. Order reversed, with $10 costs, and defendant directed to answer the inquiry on identity. Poster, P. J., Bergan, Coon, Halpern and Gibson, JJ., concur.